The sole issue in this appeal is whether a common pleas court has jurisdiction to entertain an action brought pursuant to Section 1983, Title 42, U.S.Code. We answer this question in the affirmative. Therefore, the judgment of the trial court dismissing plaintiff-appellant Patricia Christian's claim under Section 1983, Title 42, U.S. Code will be reversed, and this cause will be remanded for further proceedings.
                                    I
Christian brought this action against the city of Dayton and two Dayton police officers alleging that the police officers "struck and otherwise assaulted and abused [her] without any lawful reason to do so," during her arrest for *Page 670 
various traffic offenses. Count II of her complaint asserted a claim based upon Section 1983, Title 42, U.S. Code, based upon the alleged violation of Christian's civil rights.
Defendants-appellees moved to dismiss Christian's complaint for failure to state a claim upon which relief could be granted.
The trial court granted the motion to dismiss, holding, among other things, that it had no jurisdiction to entertain a claim based upon Section 1983, Title 42, U.S.Code.
Following the dismissal of her complaint, Christian filed an amended complaint to state a claim under state law, consistent with the trial court's previous holding that she had failed to state a claim in her original complaint. Thereafter, the trial court, noting that it had, as a result of Christian's amended complaint, entered judgment as to fewer than all of her claims, "expressly determined that there is no just reason for delay in regard to such claims which remain dismissed."
Christian has appealed from the dismissal of her claim under Section 1983, Title 42, U.S.Code.
                                   II
Christian's sole assignment of error is as follows:
"It was error for the trial court to dismiss appellant's Section 1983 claim for lack of jurisdiction."
Appellees rely upon three unreported decisions of this court in support of their argument that the trial court lacks jurisdiction to entertain a federal claim under Section 1983, Title 42, U.S.Code: Shapiro v. Dayton (Oct. 6, 1981), Montgomery App. No. 7183, unreported, 1981 WL 2560; Wheeler v. GeneralMotors Corp. (Jan. 12, 1979), Montgomery App. No. 5889, unreported; and Johnson v. Dayton (Oct. 7, 1981), Montgomery App. No. 7184, unreported, 1981 WL 2562.
Christian relies upon a more recent decision of this court,Clemmons v. Yaezell (Dec. 29, 1988), Montgomery App. No. 11132, unreported, 1988 WL 142397. Christian also relies uponCooperman v. Univ. Surgical Associates (1987), 32 Ohio St.3d 191,  513 N.E.2d 288.
Appellees point out that Cooperman, supra, upheld the dismissal of a Section 1983 action, and did not address the issue of whether a common pleas court has subject matter jurisdiction with respect to such a claim. Appellees also argue that in Clemmons v. Yaezell, supra, this court did not expressly overrule Shapiro v. Dayton, supra. *Page 671 
In Clemmons v. Yaezell, supra, this court expressly held that a common pleas court has subject-matter jurisdiction to entertain an action for money damages brought under Section 1983. In Clemmons v. Yaezell, supra, we relied upon Schwarz v.Ohio State Univ. (1987), 31 Ohio St.3d 267, 31 OBR 493,510 N.E.2d 808, in which the Supreme Court held that courts of common pleas possess jurisdiction to entertain federal claims seeking prospective injunctive relief brought under Section 1983 against individual state officers in their official capacities, in order to redress alleged deprivations of rights, privileges, or immunities guaranteed by the United States Constitution. InClemmons v. Yaezell, supra, we found no basis to distinguish an action for money damages based upon Section 1983 from an action for injunctive relief. We still see no reason to distinguish a claim for money damages from a claim for injunctive relief. Accordingly, we regard Schwarz v. Ohio State Univ., supra, as supporting the proposition that common pleas courts have subject-matter jurisdiction to entertain actions for money damages brought under Section 1983.
As appellees note, this court did not expressly overruleShapiro v. Dayton, supra, in Clemmons v. Yaezell, supra. The reason that this court did not overrule Shapiro v. Dayton is that Shapiro v. Dayton is an unreported opinion. Pursuant to the last sentence of R.C. 2503.20, "recognition and sanction" are not to be accorded to opinions that are not officially reported.Natl. Sur. Corp. v. Blackburn (App. 1951), 62 Ohio Law Abs. 158, 106 N.E.2d 781. Therefore, it is not appropriate for us to "overrule" an unreported opinion. It should be clear, however, based upon our reasoning in this opinion and in Clemmons v.Yaezel, supra, that we are not inclined to follow Shapiro v.Dayton, supra, any longer. Christian's sole assignment of error is sustained.
                                   III
Christian's sole assignment of error having been sustained, the dismissal of her claim under Section 1983, Title 42, U.S. Code is reversed, and this cause is remanded to the trial court for further proceedings.
Judgment reversedand cause remanded.
WILSON and GRADY, JJ., concur. *Page 672